                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CR 104

UNITED STATES OF AMERICA, )
                               )
                               )
v.                             )                        ORDER
                               )
LONNIE ARMACHAIN               )
                               )
                 Defendant.    )
______________________________ )

      This matter is before the Court on Defendant’s Motion for Temporary

Release on Bond to Attend Funeral Services (“Motion for Temporary Release”)

(Doc. 96).

I.    Selected Procedural Background

      On November 14, 2017, Defendant was charged in a Superseding Bill of

Indictment (Doc. 22) with three counts of engaging in a sexual act with a minor

within Indian territory, in violation of 18 U.S.C. §§ 2241(c) and 1153, and three

counts of engaging in and causing sexual contact with a minor within Indian

territory, in violation of 18 U.S.C. §§ 2244(a)(5) and 1153.

      On June 7, 2019, Defendant entered a plea of guilty to one count of

engaging in and causing sexual contact with a minor within Indian territory.

      Defendant is currently awaiting sentencing, which is scheduled for

September 26, 2019.
II.   Discussion

      In the Motion, which was filed on September 18, 2019, Defendant

requests that the Court temporarily release him on conditions so that he may

attend a funeral service the next day - September 19, 2019 - for his daughter

who passed away unexpectedly. In particular, he seeks to be released from

9 AM until 3 PM to travel to a church in Cherokee, North Carolina under the

supervision of the staff of the Federal Defender’s Office.

      The Motion advises that the Government takes no position with respect

to Defendant’s request.

      A defendant who has been found guilty of certain types of offenses must

be detained while awaiting imposition or execution of sentence. 18 U.S.C. §

3143(a)(2). There are exceptions to this rule, but the only one pertinent here

appears in 18 U.S.C. § 3145(c), which provides that a “person subject to

detention pursuant to section 3143(a)(2) . . . and who meets the conditions of

release set forth in section 3143(a)(1) . . . , may be ordered released, under

appropriate conditions . . . if it is clearly shown that there are exceptional

reasons why such person's detention would not be appropriate.” 18 U.S.C. §

3145(c).   Section 3143(a)(1) requires a finding “by clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of

any other person or the community if released under section 3142(b) or (c).”
             Courts generally have defined “exceptional reasons” as
             circumstances which are “clearly out of the ordinary,
             uncommon, or rare.” See United States v. Larue, 478
             F.3d 924, 926 (8th Cir.2007) (finding defendant's
             compliance with terms of pretrial release, lack of
             criminal record, payment of child support, and
             continued employment were not exceptional reasons
             warranting release); United States v. Lea, 360 F.3d
             401, 403 (2d Cir.2004) (“Exceptional circumstances
             exist where there is ‘a unique combination of
             circumstances giving rise to situations that are out of
             the    ordinary.’”)   (quoting United     States     v.
             DiSomma, 951 F.2d 494, 497 *2d Cir.1991)).

             United States v. Vilaiphone, No. CRIM 3:08CR232,
             2009 WL 412958, at *2 (W.D.N.C. Feb. 18, 2009)

      “Federal courts do not grant temporary release in every case in which a

criminal defendant who is detained has a relative who dies.” United States v.

Morris, No. 3:18-CR-6-TWP-DCP, 2018 WL 6493640, at *2, n.1 (E.D. Tenn.

Dec. 10, 2018); United States v. Kenney, No. CR-07-66-B-W, 2009 WL 5217031,

*2 (D. Me. Dec. 30, 2009) (“From the Court's perspective, the death of a family

member, even a close family member, does not necessarily cross the threshold

from common to exceptional. The death of close family members, though

infrequent, is after all inevitable.”).

      Nonetheless, the situation presented here - the unexpected passing of

Defendant’s young adult daughter for whom Defendant was the sole caretaker

prior to his arrest - is no doubt one of deep importance to Defendant.

      Yet, other considerations counsel against allowing Defendant’s Motion.
      “The [Crime Victims Rights Act] was designed to protect victims and

guarantee them some involvement in the criminal justice process.” In re

Gyamfi, 362 F. App'x 385, 386 (4th Cir. 2010). The Act provides victims with

certain rights, including the right to be reasonably protected from the accused,

the right to reasonable, accurate, and timely notice of any public court

proceeding involving the crime or of any release of the accused, the right to be

reasonably heard at any public proceeding in the district court involving

release, and the right to be treated with fairness and with respect for their

dignity and privacy. 18 U.S.C. § 3771(a). Both the courts and the Government

have responsibilities in this regard; courts are to ensure that crime victims are

afforded their rights in any applicable court proceeding, while “[o]fficers and

employees of the Department of Justice and other departments and agencies

of the United States engaged in the detection, investigation, or prosecution of

crime” are required to “make their best efforts to see that crime victims are

notified of, and accorded,” the rights provided by the Act. 18 U.S.C. § 3771(b)(1)

and (c)(1).

      Here, the record reveals that Defendant has pled guilty to sexual contact

with a minor who had not attained 12 years of age and for whom Defendant

was a custodial, supervisory, and disciplinary authority.

      The Motion indicates that, though minor children are expected to be

present at the funeral, concerns about Defendant would be reduced as he has
impaired mobility and would be accompanied by staff of the Federal Defender’s

Office.

      Absent, however, is any information about the potential impact of the

Motion on the victim of Defendant’s crime. The Government has taken no

position with respect to the Motion but likewise has provided no information

as to whether the victim and her family are aware of Defendant’s Motion or

whether they object or consent to it. Similarly, the Court lacks information

regarding the likelihood the victim or her family might come into contact with

Defendant, including whether they may also attend the funeral, which

apparently will take place on the Cherokee Indian Reservation where

Defendant previously resided and his criminal conduct occurred.

      The undersigned is not unsympathetic to Defendant’s request and is

mindful of the loss he has sustained. However, for the reasons stated, the Court

is not persuaded that Defendant’s release is appropriate and, therefore,

Defendant’s Motion for Temporary Release on Bond to Attend Funeral Services

(Doc. 96) is DENIED.


                               Signed: September 19, 2019
